DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 7, 10, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tschudy (2,658,665) in view of Mukarami et al. (WO 2011027519) and Li et al. (2016/0341219).
Tschudy discloses an electric blower comprising: an air blowing unit including a fan 25  to generate a current of air (Fig. 3); a motor 15 to rotate the fan; and a housing including a first opening 39, a second opening communicating with the first opening (shown at the top of Fig. 3), a first portion surrounding the mixed-flow fan in a circumferential direction (see the annotated Fig. 3 below), and a second portion surrounding the permanent magnet synchronous motor in the circumferential direction, and a third portion provided between the first portion and the second portion; a first path formed between the first portion and the air blowing unit and to allow the air to flow in a first direction, wherein the motor includes a guide portion (shown at 36 in Fig. 3) provided inside the third portion in a radial direction and to guide the air in a second direction, 
However, Tschudy does not disclose the fan is a mixed-flow fan, and the motor is a permanent magnet synchronous motor as claimed.



[AltContent: textbox (Third direction)][AltContent: arrow]
[AltContent: textbox (Third path)][AltContent: arrow][AltContent: textbox (Second opening)]
[AltContent: textbox (Second  portion)][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Second  direction)][AltContent: arrow][AltContent: textbox (First direction)][AltContent: arrow][AltContent: textbox (Second  path)][AltContent: textbox (Third portion)][AltContent: textbox (First portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    566
    730
    media_image1.png
    Greyscale

	Annotation of Fig. 3 of Tschudy.

Mukarami teaches a mixed-flow impeller discharges air in both radial and axial direction which has a reduced impeller diameter compare to centrifugal impeller that has the same flow rate (see attached English translation, page 4, fourth paragraph).

It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the electric blower of Tschudy with the impeller being a mixed-flow impeller for the purpose of reducing the size of the impeller and with the motor being a permanent magnet synchronous motor for the purpose of providing an alternative for the electric motor.
Regarding claim 2, the third portion is formed integrally with the first portion and the second portion (see annotated Fig. 3 of Tschudy above).
Regarding claim 5, the electric blower further comprising a second path formed between the third portion and the guide portion and to allow the air to flow in the second direction (see annotated Fig. 3 of Tschudy above).
Regarding claim 7, the electric blower further comprising a third path formed between the second portion and the permanent magnet synchronous motor and to allow the air to flow in a third direction (see annotated Fig. 3 of Tschudy above).
Regarding claim 10, the permanent magnet synchronous motor includes a motor frame 41; a stator 11 fixed inside the motor frame; and a rotor 15inserted inside the stator, and wherein the motor frame includes a through hole through which the air passes (Fig. 3 of Tschudy).
Regarding claim 11, during rotation of the mixed-flow fan, the air flows toward the second opening (see annotated Fig. 3 of Tschudy above).
Regarding claim 12, the air blowing unit includes a stationary blade 27 (Fig. 3).
.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Oshima (JP 200316747) in view of Tschudy, Murakami et al. and Li et al.
Oshima discloses a hand dryer device comprising: a casing including an air inlet (see annotated Fig. 8 below) and an air outlet; and an electric blower fixed in the casing, and to suck up air exterior to the casing through the air inlet and send the air outside the casing through the air outlet.
[AltContent: textbox (Outlet)][AltContent: textbox (Air blower unit)][AltContent: textbox (Inlet)][AltContent: arrow][AltContent: arrow][AltContent: arrow]			
    PNG
    media_image2.png
    404
    251
    media_image2.png
    Greyscale

			Annotation of Fig. 8 of Oshima et al.


Tschudy discloses an electric blower comprising: an air blowing unit including a mixed-flow fan 25  to generate a current of air (Fig. 3); a permanent magnet synchronous motor 15 to rotate the mixed-flow fan; and a housing including a first opening 39, a second opening communicating with the first opening (shown at the top of Fig. 3), a first portion surrounding the mixed-flow fan in a circumferential direction (see the annotated Fig. 3 below), and a second portion surrounding the permanent magnet synchronous motor in the circumferential direction, and a third portion provided between the first portion and the second portion; a first path formed between the first portion and the air blowing unit and to allow the air to flow in a first direction, wherein the permanent magnet synchronous motor includes a guide portion (shown at 36 in Fig. 3) provided inside the third portion in a radial direction and to guide the air in a second direction, and an inner diameter of the second portion is smaller than an inner diameter of the first portion (Fig. 3).

Mukarami teaches a mixed-flow impeller discharges air in both radial and axial direction which has a reduced impeller diameter compare to centrifugal impeller that has the same flow rate (see attached highlighted portion of the English translation).
Li teaches a motor for an air flow generating device comprising an impeller attached to a shaft of an electric motor (Fig. 7); wherein the motor can be either a single-phase permanent magnet direct current brushless motor or a permanent magnet synchronous motor (paragraph 40, last two sentences).
Li further teaches an air blowing unit used in a vacuum cleaner can also be used in a hand  dryer (Li; Figs. 10, 11).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the hand dryer of Oshima with electric blower of Tschudy with the impeller being a mixed-flow impeller with the motor being a permanent magnet synchronous motor for the purpose of providing an air blower with reduced overall size and with a common electric motor.

Allowable Subject Matter
Claims 6, 8-9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Hayamitsu (2018/0177373), King et al. (2014/0328684) and Teramoto et al. (2013/0236303) are cited to show different blowers with motor cooling features.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745